189 F.2d 964
PHILLIPSON et al.v.MITCHELL.
No. 13344.
United States Court of Appeals Fifth Circuit.
June 14, 1951.

Will O. Murrell, Carlton L. Welch, and Will O. Murrell, Jr., all of Jacksonville, Fla., for appellant.
Francis P. Conroy, Jacksonville, Fla., for appellee.
Before HOLMES, McCORD and BORAH, Circuit Judges.
PER CURIAM.


1
We find no reversible error in the record of appellant's trial either in the ruling of the trial court on the evidence or its instructions to the jury. There is substantial evidence to support the verdict, and the judgment is accordingly


2
Affirmed.